Exhibit 10.5
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”), executed on this 30th day of May 2019
(the “Effective Date”), by and between IPG Photonics Corporation, a Delaware
corporation having an office at 50 Old Webster Road, Oxford, MA 01540 (the
“Corporation”), and Valentin P. Gapontsev (“Executive”). The Corporation and
Executive are referred to jointly below as the “Parties.”
WHEREAS, the Corporation and Executive previously entered into an employment
agreement dated in October 2013, which the Corporation and Executive have
amended from time to time (the “Prior Agreement”);
WHEREAS, the Corporation and Executive desire to amend and restate the Prior
Agreement; and
WHEREAS, the Corporation desires to continue to employ Executive and Executive
desires to continue his employment with the Corporation on the terms and
conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the employment of Executive, the mutual
terms and conditions set forth below, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
1. Employment. Executive will be employed by the Corporation in the position of
Chief Executive Officer. Executive will report to the Corporation’s Board of
Directors (the “Board”). Executive will have such powers and duties commensurate
with the position of Chief Executive Officer of a company of the size and nature
of the Corporation and such other duties as shall be assigned from time to time
by the Board, subject to applicable laws, and ethical duties. During the Term
(as defined below), Executive shall devote Executive’s reasonable best efforts,
energies, and abilities and Executive’s full business time, skill, and attention
to the business and affairs of the Corporation and its Affiliates (as defined
below), and shall act at all times according to the highest professional
standards, for the purpose of advancing the business of the Corporation and its
Affiliates. For purposes of this Agreement, an “Affiliate” shall mean a
corporation that, for purposes of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), is a Parent or Subsidiary of the Corporation
within the meaning of Code Sections 424(e) and 424(f).
2. Term. This Agreement shall commence on the Effective Date and shall expire on
5:00 pm E.S.T. on December 31, 2020 (the “Initial Term”), unless terminated
earlier pursuant to the provisions of Sections 6, 7, 8, or 10 hereof. The term
of employment shall be renewed automatically for successive periods of one (1)
year each (a “Renewal Term”) after the expiration of the Initial Term, unless
the Corporation provides Executive, or Executive provides the Corporation, with
written notice to the contrary at least one hundred eighty (180) calendar days
prior to the end of the Initial Term or any Renewal Term. The Initial Term and
any Renewal Terms are collectively referred to herein as the “Term.” If either
the Corporation or Executive elect not to renew the Term of this Agreement in
accordance with this Section 2 and


1

--------------------------------------------------------------------------------



Executive thereafter continues in employment with Corporation or its Affiliates,
Executive shall be employed on an at-will basis and the terms of such employment
and any subsequent termination of employment shall be subject solely to the
Corporation’s general employment practices and policies. In the event of a
“Change in Control” of the Corporation (as such term is defined in the IPG
Photonics Corporation 2006 Incentive Compensation Plan, as amended or any
successor thereto (the “Equity Plan”)) during the Term, the Term automatically
will be extended until the later of (i) the second anniversary of the Change in
Control, or (ii) the scheduled expiration of the then-current Term.
3. Compensation.
(i) Salary. The Corporation shall pay to Executive an annual base salary (“Base
Salary”) of Nine Hundred Thirty Thousand dollars (U.S. $930,000.00) effective as
of January 1, 2019. The Corporation will pay Executive’s Base Salary in equal
installments in accordance with the Corporation’s standard payroll policies and
schedule, subject to tax and elective withholding and deductions. Thereafter,
the Board, or such committee of the Board as is responsible for setting the
compensation of senior executive officers, shall review Executive’s performance
and Base Salary annually in January of each year, in light of competitive data,
the Corporation’s performance, Executive’s performance, and such other factors
as the Board deems appropriate, and determine whether to adjust Executive’s Base
Salary, retroactive to January 1 of the year. The first review shall be in
January 2020. Such adjusted annual salary then shall become Executive’s “Base
Salary” for purposes of this Agreement.
(ii) Annual Bonus. Executive will be eligible for an annual cash bonus (the
“Bonus”), based on performance, and calculated as a percentage of Executive’s
Base Salary. The Bonus will be paid at the time payment is made to other
similarly situated executives of the Corporation, but in no event later than two
and a half (2½) months after the close of the calendar year in which Executive’s
right to the Bonus is no longer subject to a substantial risk of forfeiture, and
is intended to qualify for the short-term deferral exception to Code Section
409A.
(iii) Equity Compensation. Executive will be eligible to participate in any
long-term incentive plans and/or equity-based compensation plans established or
maintained by the Corporation for its senior executive officers or employees,
including, but not limited to, the Equity Plan.
4. Benefits.
(i) Executive shall be entitled to the extent eligible to participate in any
benefit plans as may be adopted and modified by the Corporation from time to
time, including without limitation health, dental and medical plans, life and
disability insurance, paid vacation, holiday, and retirement plans. The benefits
available to Executive shall be no less favorable than those available to other
executives at similar levels within the organization or to the employees of the
Corporation at the location where Executive works. Benefits provided under this
Agreement shall be subject to the terms and conditions of any applicable benefit
plan, including any eligibility and vesting


2

--------------------------------------------------------------------------------



requirements, as such plans may be in effect from time to time, and to the
Corporation’s ability to amend, modify, or terminate such plan(s) at any time
and from time to time.
(ii) Executive shall be entitled to five weeks of paid vacation each year. The
maximum number of accrued vacation hours that Executive can have at any point in
time is equal to the total vacation hours earned in the last twelve (12) months,
plus one week of vacation carried over from the prior twelve (12) months of
service.
5. Other Activities. The employment of Executive shall be on a full-time basis,
but Executive may be an investor or otherwise have an interest in or serve on
the board of directors or advisory board to other businesses, partnerships and
entities so long as: (i) the other activities of Executive do not (a) materially
interfere with the performance of Executive’s duties to the Corporation, (b)
violate the other provisions of either this Agreement or the Corporation’s Code
of Conduct, or (c) cause Executive to violate the Restrictive Covenants defined
and incorporated herein in Section 12 of this Agreement; and (ii) Executive
discloses all such activities to the Chair of the Board’s Compensation Committee
in writing, provided that, Executive may not serve on the board of directors of
a private or publicly traded company (other than the Corporation or a
not-for-profit organization) without the Compensation Committee’s written
consent and Executive may not serve as chairman of another publicly traded
company without the Board’s written consent. Nothing in this provision or this
Agreement limits or restricts Executive’s duties and obligations, including the
duty of loyalty, that arise under the law.
6. Termination by the Corporation. The Corporation may terminate Executive’s
employment during the Term:
(i) without Cause (as defined below) by giving Executive thirty (30) calendar
days’ prior written notice, or
(ii) for Cause by delivering to Executive a copy of a resolution duly adopted by
the affirmative vote of a majority of the independent directors of the Board
then in office at a meeting of the Board called and held for such purpose,
finding that Executive has committed an act or omission set forth below in this
Section 6(ii). Nothing herein shall limit Executive’s right or Executive’s
beneficiaries’ right to contest the validity or propriety of any such
determination, in accordance with Section 23 of this Agreement. For purposes of
this Agreement, “Cause” shall mean: (A) an act of fraud, embezzlement, or theft
by Executive in connection with Executive’s duties or in the course of
Executive’s employment with the Corporation or an Affiliate; (B) Executive’s
intentional wrongful damage to the property of the Corporation or its
Affiliates; (C) Executive’s intentional breach of Section 12 hereof while
Executive remains in the employ of the Corporation or an Affiliate; (D) an act
of Gross Misconduct (as defined below); (E) Executive’s material violation of
the Corporation’s Code of Conduct, as amended from time to time; or (F)
Executive’s conviction of a misdemeanor involving moral turpitude or a felony;
and, in each case, the reasonable, good faith determination by the Board as
hereafter provided that any such act or omission shall have been materially
harmful to the Corporation or an Affiliate financially, reputationally or
otherwise. For purposes of this Agreement, “Gross Misconduct” shall mean a
willful or grossly negligent act or omission


3

--------------------------------------------------------------------------------



that has or will have a material and adverse impact on the business or
reputation of the Corporation or its Affiliates, or on the business of the
customers or suppliers of the Corporation or its Affiliates as such relate to
the Corporation. For purposes of this Agreement, no act or failure to act on
Executive’s part shall be considered “willful” unless it is done, or omitted to
be done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Corporation or an Affiliate.
Any act or failure to act based upon authority given pursuant to a resolution
duly adopted by the Board or based upon the advice of counsel for the
Corporation or an Affiliate shall be conclusively presumed to be done, or
omitted to be done, in good faith and in the best interests of the Corporation
or an Affiliate. In addition, Executive’s employment shall be deemed to have
terminated for Cause if, based on facts and circumstances discovered after
Executive’s employment has terminated, the Board determines in reasonable good
faith, within one year after Executive’s employment terminated, and after
appropriate investigation and an opportunity for Executive to be interviewed
(with or without counsel as Executive may determine) by the Board or a
subcommittee of the independent Board members or its representative, that
Executive committed an act during the Term that would have justified a
termination for Cause.
7. Termination by Executive. Executive may terminate Executive’s employment
during the Term by giving the Corporation sixty (60) calendar days’ prior
written notice; provided that, if Executive purports to terminate Executive’s
employment during the Term for Good Reason (as defined below), Executive also
must give the Corporation written notice of Executive’s intent to terminate for
Good Reason within sixty (60) calendar days of the occurrence of the event that
allegedly constitutes Good Reason. The Corporation shall have a right to cure
the event alleged to constitute Good Reason for a period of thirty (30) calendar
days after notice from Executive of Executive’s intention to terminate for Good
Reason. In the event of termination by notice under the first sentence of this
Section 7, the Corporation in its discretion may elect a termination date that
is earlier than the conclusion of the sixty (60) calendar day notice period, but
the termination shall still be deemed a voluntary termination by Executive with
Good Reason under this Section. “Good Reason” means the occurrence of any of the
following events without Executive’s express written consent:
(i) The material reduction of Executive’s authorities, duties, or
responsibilities with the Corporation;
(ii) A material reduction by the Corporation of Executive’s Base Salary, other
than a reduction approved by the Board that similarly applies to all executive
officers of the Corporation, provided that such a reduction in Base Salary shall
not exceed more than twenty percent (20%) of Executive’s then Base Salary;
(iii) A relocation of the offices of Executive to a place greater than (A) fifty
(50) miles in distance from the current executive offices of the Corporation in
Oxford, MA, and (B) the current distance of Executive’s commute from Executive’s
home residence to the current executive offices of the Corporation; or


4

--------------------------------------------------------------------------------



(iv) Any action or inaction that constitutes a material breach by the
Corporation of this Agreement.
The Corporation shall have no obligations to Executive after Executive’s last
day of employment following termination of employment under this Section, except
as specifically set forth in this Agreement or under any applicable employee
pension or health and welfare benefit plans, programs or arrangements of the
Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-Laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, and the indemnification agreement described
in Section 14.
8. Automatic Termination. Notwithstanding the provisions of Section 2,
Executive’s employment shall automatically terminate upon Executive’s death or
Disability (as defined below). Executive shall be deemed to have a “Disability”
for purposes of this Agreement if Executive is unable to perform substantially,
by reason of physical or mental incapacity, Executive’s duties or obligations
under this Agreement, with or without reasonable accommodation as defined in the
Americans with Disabilities Act and implementing regulations, for a period of
one hundred and eighty (180) consecutive calendar days in any 360-calendar-day
period. The Board shall determine, in the good faith exercise of its reasonable
discretion, according to the facts then available, whether and when the
Disability of Executive has occurred.
9. Term of Agreement. Any termination of Executive’s employment shall also end
the Term. For purposes of this Agreement, Executive’s employment with the
Corporation and its Affiliates shall be deemed to be terminated when Executive
has a “separation from service” within the meaning of Code Section 409A, and
references in this Agreement to termination of employment or employment
termination shall be deemed to refer to such a separation from service. Upon
Executive’s separation from service for any reason, Executive shall be deemed to
have resigned as of the date of Executive’s separation from service from all
offices, directorships, and fiduciary positions with the Corporation, its
Affiliates, and employee benefit plans of the Corporation unless Executive is
affirmatively re-appointed or re-elected to such position as of the date of
Executive’s separation from service.
10. Certain Obligations of the Corporation Following Termination of Executive’s
Employment. Following termination of Executive’s employment during the Term
under the circumstances described below, the Corporation will pay to Executive
the following compensation and provide the following benefits in addition to any
benefits to which Executive may be entitled by law in full satisfaction and
final settlement of any and all claims and demands that Executive or the
Corporation may have against the other under this Agreement:
(i) Termination of Employment for Any Reason. In the event of Executive’s
termination of employment for any reason, the Corporation shall pay or provide
Executive (a) any unpaid Base Salary through the date of termination and (b) any
pension or health and welfare benefits (including, without limitation, any
unused vacation accrued in accordance with Section 4(ii)) accrued, earned or
vested, and any unreimbursed expenses incurred, up to and including the
effective date of such termination, to which


5

--------------------------------------------------------------------------------



Executive may be entitled under the terms of any applicable arrangement, pension
or health and welfare benefit plan or program (collectively, the “Accrued
Amounts”).
(ii) Termination Without Cause by the Corporation or for Good Reason by
Executive. If, during the Term, the Corporation terminates Executive’s
employment without Cause under Section 6(i) hereof or Executive terminates
Executive’s employment for Good Reason under Section 7 hereof, Executive shall
be entitled to the following payments and benefits, subject to Section 13:
(a) The Accrued Amounts, as soon as reasonably practicable following the date of
termination;
(b) Any Bonus that has been actually earned as of or prior to the termination
date, but has not been paid, payable at the time payment is made to other
similarly situated executives of the Corporation, but in no event later than two
and a half (2½) months after the close of the calendar year in which Executive’s
right to the Bonus is no longer subject to a substantial risk of forfeiture;
(c) A pro rata portion of the amount of Bonus, if any, Executive would have
received pursuant to Section 3(ii) for the year in which Executive’s employment
terminated. The Corporation shall determine what annual Bonus, if any, Executive
would have earned had Executive been employed through the end of the applicable
period (the “Base Incentive Amount”), in accordance with the methods used to
calculate the annual Bonus for the Corporation’s other similarly situated
executives; provided that, with respect to any personal performance evaluation
element of the annual Bonus calculation, if all financial metric components meet
or exceed the “target” level of performance, Executive shall be deemed awarded
one hundred percent (100%) of the potential personal performance evaluation
bonus; if no financial metric bonus is awarded, no personal performance
evaluation bonus will be deemed awarded, and amounts in between the threshold,
target and maximum levels of performance will be determined by linear
interpolation. The pro rata portion to be paid pursuant to this paragraph shall
be determined by multiplying the Base Incentive Amount by a fraction, the
numerator of which is the number of calendar days from the beginning of the
applicable annual period in which the termination occurred through the date of
termination, and the denominator of which is 365. Any payment due under this
paragraph shall be paid at the time payment is made to other similarly situated
executives of the Corporation, but in no event later than two and a half (2½)
months after the close of the calendar year in which Executive would have become
vested in such Bonus;
(d) Continuing payments of Base Salary, payable in accordance with regular
payroll practices of the Corporation, for thirty-six (36) months following the
date of termination; and


6

--------------------------------------------------------------------------------



(e) Cash reimbursement of Executive’s COBRA premiums (or an amount equal to
Executive’s COBRA premiums) (sufficient to cover full family health care) for a
period of thirty-six (36) months following the termination of Executive’s
employment, if Executive elects such COBRA coverage; provided, however, that any
payments or reimbursements for such COBRA premiums that are subject to Code
Section 409A will be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) (or any similar or successor provisions). The foregoing
notwithstanding, the Corporation’s obligation to reimburse described in the
preceding sentence shall cease on the date Executive becomes eligible for
coverage under another group health plan offered by a new employer of Executive
or covered under a group health plan of the employer of Executive’s spouse, in
either case, which does not impose pre-existing condition limitations on
Executive’s coverage. Nothing herein shall be construed to extend the period of
time over which COBRA continuation coverage shall be provided to Executive or
Executive’s dependents beyond that mandated by law.
If, during the Term, the Corporation terminates Executive’s employment without
Cause under Section 6(i) hereof or Executive terminates Executive’s employment
for Good Reason under Section 7 hereof, for purposes of determining the vested
portions of Executive’s stock options and any other equity compensation awards
then outstanding, Executive shall be deemed to have terminated employment twelve
(12) months following the date of Executive’s actual termination of employment.
(iii) Termination by Executive Without Good Reason or by the Corporation for
Cause. If, during the Term, Executive terminates employment under Section 7(i)
hereof without Good Reason or the Corporation terminates Executive’s employment
under Section 6(ii) hereof for Cause, Executive shall be entitled to no further
compensation or other benefits under this Agreement except for the Accrued
Amounts, payable in a single lump sum as soon as practicable following the date
of termination.
(iv) Death; Disability. If Executive’s employment is terminated during the Term
by reason of Executive’s death or for Disability, Executive or Executive’s
estate, as the case may be, shall be entitled to the following payments, subject
to Section 13:
(a) The Accrued Amounts, as soon as reasonably practicable following the date of
termination;
(b) Any Bonus that has been actually earned as of or prior to the termination
date, but has not been paid, payable at the time payment is made to other
similarly situated executives of the Corporation, but in no event later than two
and a half (2½) months after the close of the calendar year in which Executive’s
right to the Bonus is no longer subject to a substantial risk of forfeiture; and
(c) The amount payable, if any, as determined pursuant to Section 10(ii)(c),
payable at the time payment is made to other similarly situated executives of
the Corporation, but in no event later than two and a half (2½)


7

--------------------------------------------------------------------------------



months after the close of the calendar year in which Executive’s right to the
Bonus is no longer subject to a substantial risk of forfeiture.
If Executive’s employment is terminated during the Term by reason of Executive’s
death or for Disability, the treatment of any equity compensation awards held by
Executive shall be governed by the terms of the plan or agreement under which
such awards were granted.
(v) Termination on or After a Change in Control. If, within twenty-four (24)
months following a Change in Control (as defined in the Equity Plan), the
Corporation terminates Executive’s employment without Cause under Section 6(i)
hereof or Executive terminates Executive’s employment for Good Reason under
Section 7 hereof, Executive shall be entitled to the following payments, subject
to Section 13:
(a) The Accrued Amounts, as soon as reasonably practicable following the date of
termination;
(b) Any Bonus that has been actually earned as of or prior to the termination
date, but has not been paid, payable at the time payment is made to other
similarly situated executives of the Corporation, but in no event later than two
and a half (2½) months after the close of the calendar year in which Executive’s
right to the Bonus is no longer subject to a substantial risk of forfeiture;
(c) The amount payable, if any, as determined pursuant to Section 10(ii)(c),
payable at the time payment is made to other similarly situated executives of
the Corporation, but in no event later than two and a half (2½) months after the
close of the calendar year in which Executive would have become vested in such
Bonus;
(d) Continuing payments of Base Salary, payable in accordance with regular
payroll practices of the Corporation, for thirty-six (36) months following the
date of termination;
(e) Cash reimbursement of Executive’s COBRA premiums (or an amount equal to
Executive’s COBRA premiums) (sufficient to cover full family health care) for a
period of thirty-six (36) months following the termination of Executive’s
employment if Executive elects such COBRA coverage; provided, however, that any
payments or reimbursements for such COBRA premiums that are subject to Code
Section 409A will be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) (or any similar or successor provisions). The foregoing
notwithstanding, the Corporation’s obligation to reimburse described in the
preceding sentence shall cease on the date Executive becomes eligible for
coverage under another group health plan offered by a new employer of Executive
or covered under a group health plan of the employer of Executive’s spouse, in
either case, which does not impose pre-existing condition limitations on
Executive’s coverage. Nothing herein shall be construed to extend the period of


8

--------------------------------------------------------------------------------



time over which COBRA continuation coverage shall be provided to Executive or
Executive’s dependents beyond that mandated by law;
(f) A lump sum cash amount equal to three (3) times Executive’s average annual
Bonus over the three (3) completed years immediately preceding the date of the
Change in Control, payable as soon as reasonably practicable after the date of
termination; and
(g) All equity (including options, RSUs and other stock) awards outstanding as
of the Change in Control and held by Executive on the date of termination shall
immediately vest and become non-forfeitable.
(h) If a Change in Control occurs and payments are made under this Section
10(v), and a final determination is made by legislation, regulation, or ruling
directed to Executive or the Corporation, by court decision, or by independent
tax counsel, that the aggregate amount of any payments made to Executive under
this Agreement and any other agreement, plan, program or policy of the
Corporation in connection with, on account of, or as a result of, such Change in
Control (“Total Payments”) will be subject to an excise tax under the provisions
of Code Section 4999, or any successor section thereof (“Excise Tax”), the Total
Payments shall be reduced (beginning with those that are exempt from Code
Section 409A) so that the maximum amount of the Total Payments (after reduction)
shall be one dollar ($1.00) less than the amount that would cause the Total
Payments to be subject to the Excise Tax; provided, however, that the Total
Payments shall only be reduced to the extent that the after-tax value of amounts
received by Executive after application of the above reduction would exceed the
after-tax value of the Total Payments received without application of such
reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment,
and excise taxes applicable to such amount. In making any determination as to
whether the Total Payments would be subject to an Excise Tax, consideration
shall be given to whether any portion of the Total Payments could reasonably be
considered, based on the relevant facts and circumstances, to be reasonable
compensation for services rendered (whether before or after the consummation of
the applicable Change in Control). To the extent Total Payments must be reduced
pursuant to this Section, the Corporation, without consulting Executive, will
reduce the Total Payments to achieve the best economic benefit, and to the
extent economically equivalent, on a pro-rata basis.
(1) In the event that upon any audit by the Internal Revenue Service, or by a
state or local taxing authority, of the Total Payments, a change is determined
to be required in the amount of taxes paid by, or Total Payments made to,
Executive, appropriate adjustments will be made under this Agreement such that
the net amount that is payable to Executive after taking into account the
provisions of Code Section 4999 will reflect the intent of the Parties as
expressed in this Section 10(v)(h). Executive


9

--------------------------------------------------------------------------------



shall notify the Corporation in writing of any claim by the Internal Revenue
Service that, if successful, would require payment of an Excise Tax or an
additional Excise Tax on the Total Payments (a “Claim”). Such notification shall
be given as soon as practicable but no later than ten (10) business days after
Executive is informed in writing of such Claim and shall apprise the Corporation
of the nature of such Claim and the date on which such Claim is requested to be
paid. Executive shall not pay such Claim prior to the expiration of the thirty
(30) calendar day period following the date on which Executive gives such notice
to the Corporation (or such shorter period ending on the date that any payment
of taxes with respect to such Claim is due). If the Corporation notifies
Executive in writing prior to the expiration of such period that it desires to
contest such Claim, Executive shall: (A) give the Corporation any information
reasonably requested by the Corporation relating to such Claim, (B) take such
action in connection with contesting such Claim as the Corporation shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such Claim by an attorney
reasonably selected by the Corporation, (C) cooperate with the Corporation in
good faith in order to contest effectively such Claim, and (D) permit the
Corporation to participate in any proceedings relating to such Claim; provided,
however, that the Corporation shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Executive harmless for any Excise Tax,
additional Excise Tax, or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses. Without limitation on the foregoing provisions of this
subparagraph (h)(1), the Corporation, at its sole option, may pursue or forgo
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such Claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the Claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one (1) or more appellate courts, as the Corporation
shall determine, provided, however, that if the Corporation directs Executive to
pay such Claim and sue for a refund, the Corporation shall advance the amount of
such payment to Executive on an interest-free basis or, if such an advance is
not permissible thereunder, pay the amount of such payment to Executive as
additional compensation, and shall indemnify and hold Executive harmless from
any Excise Tax, additional Excise Tax, or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or
additional compensation; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is


10

--------------------------------------------------------------------------------



claimed to be due is limited solely to such contested amount. The Corporation
shall reimburse any fees and expenses provided for under this Section 10(v)(h)
on or before the last day of Executive’s taxable year following the taxable year
in which the fee or expense was incurred, and in accordance with the other
requirements of Code Section 409A and Treasury Regulation § 1.409A-3(i)(1)(v)
(or any similar or successor provisions).
(2) If, after the receipt by Executive of an amount advanced or paid by the
Corporation pursuant to paragraph (h)(1) above, Executive becomes entitled to
receive any refund with respect to such Claim, Executive shall (subject to the
Corporation’s complying with the requirements of subparagraph (h)(1)) promptly
pay to the Corporation the amount of such refund (together with any interest
paid or credited thereon after taxes applicable thereto). If, after the receipt
by Executive of an amount advanced by the Corporation pursuant to paragraph
(h)(1), a determination is made that Executive shall not be entitled to any
refund with respect to such Claim and the Corporation does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of sixty (60) calendar days after such determination, then such
advance shall be forgiven and shall not be required to be repaid.
(vi) Expiration. If the Term of this Agreement expires due to either the
Corporation or Executive electing not to renew the Term in accordance with
Section 2, and the Corporation does not offer Executive continued employment in
the same or a substantially similar position as, or in a higher position than,
Executive’s position on the date of the expiration of the Term, and at a
compensation level that is the same or substantially similar to that in effect
on the date of the expiration of the Term, Executive shall be entitled to resign
from employment with the Corporation and receive the following payments, subject
to Section 13:
(a) The Accrued Amounts, as soon as reasonably practicable following the date of
termination;
(b) Any Bonus that has been actually earned as of or prior to the termination
date, but has not been paid, payable at the time payment is made to other
similarly situated executives of the Corporation, but in no event later than two
and a half (2½) months after the close of the calendar year in which Executive’s
right to the Bonus is no longer subject to a substantial risk of forfeiture;
(c) The amount payable, if any, as determined pursuant to Section 10(ii)(c),
payable at the time payment is made to other similarly situated executives of
the Corporation, but in no event later than two and a half (2½) months after the
close of the calendar year in which Executive would have become vested in such
Bonus;


11

--------------------------------------------------------------------------------



(d) Continuing payments of Base Salary, payable in accordance with regular
payroll practices of the Corporation, for twenty-four (24) months following the
date of termination; and
(e) Cash reimbursement of Executive’s COBRA premiums (or an amount equal to
Executive’s COBRA premiums) (sufficient to cover full family health care) for a
period of twenty-four (24) months following the termination of Executive’s
employment if Executive elects such COBRA coverage; provided, however, that any
payments or reimbursements for such COBRA premiums that are subject to Code
Section 409A will be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) (or any similar or successor provisions). The foregoing
notwithstanding, the Corporation’s obligation to reimburse described in the
preceding sentence shall cease on the date Executive becomes eligible for
coverage under another group health plan offered by a new employer of Executive
or covered under a group health plan of the employer of Executive’s spouse, in
either case, which does not impose pre-existing condition limitations on
Executive’s coverage. Nothing herein shall be construed to extend the period of
time over which COBRA continuation coverage shall be provided to Executive or
Executive’s dependents beyond that mandated by law.
Except as provided in Section 10(i), Executive shall not be entitled to payment
of the amounts described in this subsection (vi) if the Corporation offers
Executive continued employment in the same or a substantially similar position
as, or in a higher position than, Executive’s position on the date of expiration
of the Term, and at a compensation level that is the same or a substantially
similar to that in effect on the date of the expiration of the Term, and
Executive declines the offer.
(vii) No Duplication of Benefits. Executive shall only be eligible for
termination payments and benefits, if any, under one of the provisions of this
Section 10. For example, if Executive receives payments and benefits under
Section 10(ii) of this Agreement, Executive shall not be eligible to receive
payments or benefits under Sections 10(iv), 10(v), or 10(vi). Any termination
payments made and benefits provided to Executive under this Agreement shall be
in lieu of any other severance payments or benefits for which Executive may be
eligible under the IPG Photonics Corporation Executive Severance Plan, as
amended, or any similar or successor plan or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation.
(viii) No Mitigation or Offset. In the event of any termination of Executive’s
employment under this Section 10, Executive shall be under no obligation to seek
other employment or otherwise mitigate Executive’s damages, and there shall be
no offset against amounts due to Executive under this Agreement on account of
any remuneration or benefit attributable to any subsequent employment obtained
by Executive, except as provided in Sections 10(ii)(e), 10(v)(e), and 10(vi)(e).


12

--------------------------------------------------------------------------------



(ix) Compensation Recovery Policy. Notwithstanding any provision in this
Agreement to the contrary, payments under this Agreement will be subject to any
Compensation Recovery Policy established by the Corporation and amended from
time to time.
11. Nature of Payments. Upon termination of employment pursuant to Sections 6,
7, 8, or 9, Executive will be released from any duties and obligations to the
Corporation set forth in this Agreement (except the duties and obligations under
the Restrictive Covenants and as set forth in Section 12 hereof and the
obligation under Sections 13 and 23) and the obligations of the Corporation to
Executive under this Agreement will be as set forth in Section 10.
12. Restrictive Covenants. Executive has executed and delivered a
Confidentiality, Non-Competition and Confirmatory Assignment Agreement prior to
or contemporaneous with the date of this Agreement (together with any similar or
successor agreements, referred to herein as the “Restrictive Covenants”), and
Executive agrees that, as part of this Agreement, Executive shall comply with
the terms of the Restrictive Covenants. Notwithstanding Section 10(iii) of this
Agreement, if (a) Executive terminates employment other than for Good Reason
and, thus, is not entitled to the payments and benefits under Section 10(ii) of
this Agreement, and (b)(i) Executive receives a written offer of employment
during the Non-Competition Period set forth in Section 2(a) of the Restrictive
Covenant, or (ii) Executive is not able to find suitable employment in
Executive’s field in relation to Executive’s skills, position and base salary,
which employment would not contravene Section 2(a) of the Restrictive Covenant,
after a good faith effort by Executive to search for such employment, and (iii)
the Corporation notifies Executive that it intends to enforce the non-compete
provisions of such Section 2(a) against Executive, then the Corporation shall
pay to Executive an amount equal to the semi-monthly amount of Executive’s Base
Salary for each semi-monthly payroll period beginning (A) on the effective date
of the written offer of employment referred to above or (B) during the period in
which Executive is not able to find suitable employment, and ending on the
earliest to occur of (I) the end of the Non-Competition Period set forth in such
Section 2(a), or (II) the date as of which Executive begins new employment with
an employer, which employment would not contravene Section 2(a) of the
Restrictive Covenant. For the avoidance of doubt, the non-competition and other
provisions of the Restrictive Covenants in all events shall continue to apply
until the end of the Non-Competition Period set forth in Section 2(a) of the
Restrictive Covenant, regardless of Executive’s new employment with an employer
that would not contravene Section 2(a) of the Restrictive Covenant, the
subsequent termination of such employment, or any other event.
13. Release. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond Accrued Amounts shall only be payable
if Executive delivers to the Corporation an original, signed release of claims
of Executive occurring up to the release date, in a form substantially the same
as attached hereto as Exhibit A (the “Release”). The Corporation shall deliver
the Release to Executive within ten (10) calendar days of the date Executive’s
employment terminates and Executive must deliver to the Corporation and not
revoke an executed and enforceable Release no later than sixty (60) calendar
days after the date Executive’s employment terminates (the “Release Deadline”).
Payment of the amounts described in Section 10 shall commence no earlier than
the date on which Executive delivers to the Corporation and does not revoke an
executed and enforceable release as described herein.


13

--------------------------------------------------------------------------------



Payment of any severance or benefits that are not exempt from Code Section 409A
shall be delayed until the Release Deadline, irrespective of when Executive
executes the Release; provided, however, that where Executive’s termination of
employment and the Release Deadline occur within the same calendar year, the
payment may be made up to thirty (30) calendar days prior to the Release
Deadline, and provided further that where Executive’s termination of employment
and the Release Deadline occur in two separate calendar years, payment may not
be made before the later of January 1 of the second year or the date that is
thirty (30) calendar days prior to the Release Deadline. As part of the Release,
Executive shall affirm that Executive (i) has advised the Corporation in
writing, of any facts that Executive is aware of that constitute or might
constitute a violation of any ethical, legal, or contractual standards or
obligations of the Corporation or any Affiliate, and (ii) is not aware of any
existing or threatened claims, charges, or lawsuits that Executive has not
disclosed to the Corporation.
14. Indemnification. The Corporation shall maintain a directors’ and officers’
liability insurance policy covering Executive on the same basis as in effect for
other senior executive employees, and shall provide indemnity to Executive by a
separate, written indemnification agreement.
15. Notices. Any and all notices, requests, demands, and other communications
provided for herein shall be sufficient if in writing and shall be deemed to
have been duly given if delivered by hand, if sent by registered or certified
mail, return receipt requested, sent by a nationally recognized overnight
courier for delivery, or sent by other electronic means generating a receipt
confirming delivery of the notice. Notice shall be deemed to have been given
when notice is received by the Party on whom the notice was served. Notice to
the Corporation shall be addressed to the Corporation at its principal office,
with attention to the General Counsel, and notice to Executive shall be
addressed to Executive at Executive’s last address as shown on the records of
the Corporation.
16. Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the substantive laws of the Commonwealth of Massachusetts,
without regard to its internal conflicts of law provisions.
17. Severability. In the event that any provision of this Agreement shall be
determined to be invalid, illegal, or otherwise unenforceable or contrary to law
or public policy, the enforceability of the other provisions in this Agreement
shall not be affected thereby.
18. Assignment; Successors. Executive recognizes that this is an agreement for
personal services and that Executive may not assign this Agreement. The
Agreement shall inure to the benefit of and be binding upon the Corporation’s
successors and assigns.
19. Entire Agreement/Amendment. This Agreement and the Confidentiality,
Non-Competition and Confirmatory Assignment Agreement referred to in Section 12
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersede any and all other agreements, either oral or in
writing (including the Prior Agreement), among the Parties hereto with respect
to the subject matter hereof. This Agreement may not be amended except by
written agreement signed by both Parties. Executive hereby acknowledges and
agrees


14

--------------------------------------------------------------------------------



that, during the Term, Executive shall have no rights or benefits under the IPG
Photonics Corporation Executive Severance Plan, as amended, or any similar or
successor plan.
20. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties in separate counterparts, each of
which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement (and all signatures need not appear on any
one counterpart), and this Agreement shall become effective when one or more
counterparts has been signed by each of the Parties hereto and delivered to each
of the other Parties hereto. A copy of this Agreement that is executed by a
Party and transmitted by that Party to the other Party by facsimile or as an
attachment (e.g., in “.tif” or “.pdf” format) to an email shall be binding upon
the signatory to the same extent as a copy hereof containing that Party’s
original signature.
21. Waiver. The failure of either of the Parties to at any time enforce any of
the provisions of this Agreement shall not be deemed or construed to be a waiver
of any such provision, nor to in any way affect the validity of this Agreement
or any provision hereof or the right of either of the Parties to enforce each
and every provision of this Agreement. No waiver of any breach of any of the
provisions of this Agreement shall be effective unless set forth in a written
instrument executed by the Party against whom or which enforcement of such
waiver is sought, and no waiver of any such breach shall be construed or deemed
to be a waiver of any other or subsequent breach.
22. Capacity. Executive and the Corporation hereby represent and warrant to the
other that: (i) Executive or the Corporation has full power, authority and
capacity to execute and deliver this Agreement, and to perform Executive’s or
the Corporation’s obligations hereunder; (ii) such execution, delivery and
performance will not (and with the giving of notice or lapse of time or both
would not) result in the breach of any agreements or other obligations to which
Executive or the Corporation is a party or Executive or the Corporation is
otherwise bound; and (iii) this Agreement is Executive’s or the Corporation’s
valid and binding obligation in accordance with its terms.
23. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof or otherwise arising out of Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration by a single arbitrator in any forum and form agreed upon by the
Parties or, in the absence of such an agreement, under the auspices of the
American Arbitration Association (“AAA”) in Worcester, Massachusetts, by a
single arbitrator, in accordance with the Employment Dispute Resolution Rules of
the AAA, including, but not limited to, the rules and procedures applicable to
the selection of arbitrators. In the event that any person or entity other than
Executive or the Corporation may be a Party with regard to any such controversy
or claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This Section
23 shall be specifically enforceable. Neither Executive, the Corporation, nor
the arbitrator shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all Parties.
Notwithstanding the


15

--------------------------------------------------------------------------------



foregoing, this Section 23 shall not preclude either Party from pursuing a court
action for the sole purpose of obtaining a temporary restraining order or a
preliminary injunction in circumstances in which such relief is appropriate;
provided that any other relief shall be pursued through an arbitration
proceeding pursuant to this Section 23. Punitive and consequential damages shall
not be permitted as an award and each Party shall bear the fees and expenses of
its own counsel and expert witnesses.
24. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 23 of this Agreement, the Parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts, Worcester Division. Accordingly, with respect to any such court
action, Executive (a) submits to the personal jurisdiction of such courts; (b)
consents to service of process; and (c) waives any other requirement (whether
imposed by statute, rule of court, or otherwise) with respect to personal
jurisdiction or service of process.
25. Survival. All Sections of this Agreement survive beyond the Term, except
Sections 1 through 5, and as otherwise specifically stated.
26. Code Section 409A. This Agreement is intended to comply with Code Section
409A and the interpretative guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. This Agreement shall be
construed and interpreted with such intent. Each payment under Section 10 of
this Agreement or any Corporation benefit plan is intended to be treated as one
of a series of separate payments for purposes of Code Section 409A and Treasury
Regulation § 1.409A-2(b)(2)(iii). Any payment under Section 10 that is subject
to Code Section 409A will not be made before the date that is six (6) months
after the date of termination or, if earlier, the date of Executive’s death (the
“Six-Month Delay Rule”) if Executive is a Specified Employee (as defined below)
as of Executive’s termination of employment. Payments to which Executive
otherwise would be entitled during the first six months following Executive’s
termination of employment (the “Six-Month Delay”) will be accumulated and paid
on the first day of the seventh month following Executive’s termination of
employment. Notwithstanding the Six-Month Delay Rule, to the maximum extent
permitted under Code Section 409A and Treasury Regulation § 1.409A-1(b)(9)(iii)
(or any similar or successor provisions), during the Six-Month Delay and as soon
as practicable after satisfaction of Section 13 of this Agreement, the
Corporation will pay Executive an amount equal to the lesser of (A) the total
severance scheduled to be provided under Section 10 above, or (B) two times the
lesser of (1) the maximum amount that may be taken into account under a
qualified plan pursuant to Code Section 401(a)(17) for the year in which
Executive’s termination of employment occurs, and (2) the sum of Executive’s
annualized compensation based upon the annual rate of pay for services provided
to the Corporation for the taxable year of Executive preceding the taxable year
of Executive in which Executive’s termination of employment occurs; provided
that amounts paid under this sentence will count toward, and will not be in
addition to, the total payment amount required to be made to Executive by the
Corporation under Section 10 above. For purposes of this Agreement, the term
“Specified Employee” has the meaning given to that term in Code Section 409A and
Treasury Regulation § 1.409A-1(i) (or other similar or successor provisions).
The Corporation’s “specified employee identification date” (as described in


16

--------------------------------------------------------------------------------



Treasury Regulation § 1.409A-1(i)(3) or any similar or successor provisions)
will be December 31 of each year, and the Corporation’s “specified employee
effective date” (as described in Treasury Regulation § 1.409A-1(i)(4) or any
similar or successor provisions) will be April 1 of each succeeding year.
IN WITNESS WHEREOF, this Employment Agreement has been duly executed:
IPG PHOTONICS CORPORATION




By: /s/ Catherine P. Lego    /s/ Valentin P. Gapontsev   
Catherine P. Lego, on behalf of the     Valentin P. Gapontsev
Compensation Committee




17

--------------------------------------------------------------------------------



EXHIBIT A
RELEASE AND WAIVER AGREEMENT [CONSIDER HAVING MA STATE EMPLOYMENT LAW EXPERT
REVIEW THIS]
This Release and Waiver Agreement (“Agreement”) is entered into this _____ day
of ______________________, 20__ by and between IPG Photonics Corporation, a
Delaware corporation (the “Corporation”) and ______________________ (hereinafter
“Executive”).
WHEREAS, Executive’s employment with the Corporation is terminated effective
__________________, 20__ (“Termination Date”) and the Corporation and Executive
have voluntarily agreed to the terms of this Agreement in exchange for severance
benefits under the Employment Agreement between the parties effective [DATE],
2019, as it may be amended (“Employment Agreement”), to which Executive
otherwise would not be entitled;
WHEREAS, accordingly the Corporation has determined that Executive will receive
severance pay if Executive executes and complies with the terms of this
Agreement; and
WHEREAS, Executive acknowledges that the consideration received by Executive
under the terms of this Agreement and the Employment Agreement for the release
and waiver contained herein is in addition to any consideration the Corporation
is otherwise required to provide Executive.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth below, the parties hereby acknowledge and agree as follows:
1. Severance. In consideration for Executive’s agreements contained herein and
Executive’s compliance with Executive’s continuing obligations under the
Employment Agreement, including Executive’s obligations under Section 12, the
Corporation will pay Executive the applicable severance provided in Section 10
[Note—actual agreement to specify the applicable subsections of Section 10(d)]
of the Employment Agreement. Except as specifically provided in this Agreement,
the Employment Agreement, and any applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the IPG
Photonics Corporation 2006 Incentive Compensation Plan, as amended or any
successor thereto (the “Equity Plan”) and any agreements thereunder, and the
indemnification agreement dated ___________________ between the Corporation and
Executive (the “Indemnification Agreement”), Executive shall not be entitled to
any other payment, benefits, or other consideration from the Corporation.
2. Waiver and Release. In consideration for the payments and benefits to be
provided to Executive as set forth herein and the Employment Agreement,
Executive, himself and for any person or entity that may claim by him or through
him, including Executive’s heirs, executors, administrators, successors, and
assigns, hereby knowingly, irrevocably, unconditionally, and voluntarily waives,
releases, and forever discharges the Corporation and each of its individual or
collective past, present and future parent, subsidiaries, divisions and
affiliates, its and their joint ventures and its and their respective directors,
officers, associates,


18

--------------------------------------------------------------------------------



employees, representatives, partners, consultants, insurers, attorneys,
administrators, accountants, executors, heirs, successors, and agents, and each
of its and their respective predecessors, successors, and assigns and all
persons acting by, through, or in concert with any of them (hereinafter
collectively referred to as “Releasees”), from any and all claims, causes of
action, or liabilities relating to Executive’s employment with the Corporation
or the termination thereof, known or unknown, suspected or unsuspected, arising
from any omissions, acts or facts that have occurred up until and including the
date Executive executes this Agreement which have been or could be asserted
against the Releasees, including but not limited to:
(a) causes of action or liabilities relating to Executive’s employment with the
Corporation or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the “ADEA”), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the Americans with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, and the Delaware General Corporations Act as such
Acts have been amended, and/or any other foreign, federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, color, religion,
national origin, marital status, sexual orientation, pregnancy, gender identity,
transgender status, genetic carrier status, ancestry, harassment, parental
status, handicap, disability, retaliation, veteran status, any military service
or application for military service, or any other category protected under
federal or state law); and/or
(b) causes of action or liabilities related to Executive’s employment with the
Corporation or the termination thereof arising under any other federal, state,
municipal, or local statute, law, ordinance, or regulation; and/or
(c) causes of action or liabilities relating to rights to or claims for pension,
profit-sharing, wages, bonuses, or other compensation or benefits; and/or
(d) any other cause of action relating to Executive’s employment with the
Corporation or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Corporation and/or any of the other Releasees.
Executive not only releases and discharges the Releasees from any and all claims
as stated above that Executive could make on Executive’s own behalf or on behalf
of others, but also those claims that might be made by any other person or
organization on Executive’s behalf, and Executive specifically waives any right
to recover any damage awards as a member of any class in a case in which any
claim(s) against the Releasees are made involving any matters.
Without in any way limiting the Release herein, Executive also specifically
releases, remises, discharges, indemnifies and holds harmless the Releasees from
any


19

--------------------------------------------------------------------------------



claims for back wages, salary, vacation pay, draws, incentive pay, bonuses,
stock and stock options, commissions, and any and all other forms of
compensation, attorneys’ fees, or other costs or sums that arise or may arise
under the Massachusetts Wage Act, including without limitation, M.G.L. c. 149,
§§ 105A, 148 and 150, and M.G.L. c. 151.
This Release does not apply to claims for workers’ compensation benefits,
unemployment insurance benefits or any other claim that cannot lawfully be
waived by this Agreement.
This Release does not apply to any claims arising solely after the execution of
this Agreement or to any claims arising from a breach of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall bar or prohibit
Executive from contacting, filing a charge or complaint with, seeking assistance
from or participating in any proceeding before any federal or state
administrative agency to the extent permitted by applicable federal, state
and/or local law. However, Executive nevertheless will be prohibited to the
fullest extent authorized by law from obtaining monetary damages or other
personal relief in any agency proceeding in which Executive does so participate.
Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement, any other applicable plans, programs, or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, or under the Indemnification Agreement.
Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Corporation not now known by Executive to exist.
3. Nondisparagement. Executive agrees that, except as to statements required by
law, compelled through valid legal process, or to any local, state or federal
agency, Executive will not directly or indirectly, individually or in concert
with others, engage in any conduct or make any statement (whether oral or
written) calculated or likely to have the effect of undermining, disparaging, or
otherwise reflecting poorly upon the Corporation or its good will, products or
business opportunities, or in any manner detrimental to the Corporation. In
addition, Executive agrees not to make any disparaging remarks regarding any
related, affiliated, or subsidiary organizations of the Corporation. The
Corporation agrees to use its reasonable best efforts to cause its officers and
directors not to, directly or indirectly, individually or in concert with
others, except as to statements required by law, compelled through valid legal
process, or to any local, state or federal agency, engage in any conduct or make
any statement (whether oral or written) calculated or likely to have the effect
of undermining, disparaging, or otherwise reflecting poorly upon Executive or in
any manner detrimental to Executive.
4. Cause of Action. As used in this Agreement, the phrase “cause of action”
includes all claims, covenants, warranties, promises, agreements, undertakings,
actions, suits, counterclaims, causes of action, complaints, charges,
obligations, duties, demands, debts,


20

--------------------------------------------------------------------------------



accounts, judgments, costs, expenses, losses, damages, and liabilities, of
whatsoever kind or nature, in law, equity, or otherwise.
5. No Assignment of Causes of Action. Executive represents and warrants that
Executive has not filed or caused to be filed against the Releasees any claims,
actions, or lawsuits. Executive further represents and warrants that Executive
has not sold, assigned, transferred, conveyed, or otherwise disposed of to any
third party, by operation of law or otherwise, any claim of any nature
whatsoever relating to any matter covered by this Agreement.
6. Representations of the Corporation. The Corporation represents that it is not
presently aware of any cause of action that it or any of the other Releasees
have against Executive as of the date hereof. The Corporation acknowledges that
the release granted by Executive in Paragraph 2 above will be null and void in
the event the Corporation subsequently seeks to treat Executive’s termination of
employment as “for Cause” under the last sentence of Section 6(ii) of the
Employment Agreement.
7. Representations of Executive. Executive represents that Executive has been
given an adequate opportunity to advise the Corporation’s human resources,
legal, or other relevant management division, and has so advised such division
in writing, of any facts that Executive is aware of that constitute or might
constitute a violation of any ethical, legal, or contractual standards or
obligations of the Corporation or any Affiliate. Executive further represents
that Executive is not aware of any existing or threatened claims, charges, or
lawsuits that he/she has not disclosed to the Corporation.
8. Notice to Seek Counsel, Consideration Period, Revocation Period. Executive
acknowledges that Executive has been advised in writing hereby to consult with
an attorney before signing this document and that Executive has had at least
twenty-one (21) calendar days after receipt of this document to consider whether
to accept or reject this Agreement. Executive understands that Executive may
sign this Agreement prior to the end of such twenty-one (21) calendar day
period, but is not required to do so. Under ADEA, Executive has seven (7)
calendar days after Executive signs this Agreement to revoke it. Such revocation
must be in writing and delivered either by hand or mailed and postmarked within
the seven (7) calendar day period. If sent by mail, it is requested that it be
sent by certified mail, return receipt requested to the Corporation’s General
Counsel Office at 50 Old Webster Road, Oxford, MA 01540. If Executive revokes
this Agreement as provided herein, it shall be null and void and Executive shall
not be entitled to receive the payments as described in the first sentence of
Paragraph 1 herein. If Executive does not revoke this Agreement within seven (7)
calendar days of signing it, this Agreement shall become enforceable and
effective on the seventh (7th) day after Executive signs this Agreement
(“Effective Date”).
9. Governing Law; Disputes. Except as provided in Section 23 of the Employment
Agreement, or as provided below, jurisdiction and venue over disputes with
regard to this Agreement shall be exclusively in the courts of the State of
Massachusetts or the United States District Court for the District of
Massachusetts. This Agreement shall be construed and interpreted in accordance
with and governed by the laws of the State of Massachusetts, without regard to
the choice of laws provisions of such laws. The parties agree that any action
brought


21

--------------------------------------------------------------------------------



by a party to enforce or interpret this Agreement shall be brought in a State or
Federal Court sitting in Boston, Massachusetts; except that an action by the
Corporation to enforce its rights under Section 12 of the Employment Agreement
may also be brought in Executive’s state of residency or any other forum in
which Executive is subject to personal jurisdiction. In addition, Executive and
the Corporation specifically consent to personal jurisdiction in the State of
Massachusetts for purposes of this Agreement.
10. Amendment; Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Executive and the Corporation. This Agreement shall be enforced in
accordance with its terms and shall not be construed against either party.
11. Severability. The parties agree that if any provision, section, subsection
or other portion of this Agreement shall be determined by any court of competent
jurisdiction to be invalid, illegal, or unenforceable in whole or in part and
such determination shall become final, such provision or portion shall be deemed
to be severed or limited, but only to the extent required to render the
remaining provisions and portion of this Agreement enforceable. This Agreement
as thus amended will remain in full force and effect and will be binding on the
parties and will be enforced so as to give effect to the intention of the
parties insofar as that is possible. In addition, the parties hereby expressly
empower a court of competent jurisdiction to modify any term or provision of
this Agreement to the extent necessary to comply with existing law and to
enforce this Agreement as modified.
12. Enforcement. This Agreement may be pleaded as a full and complete defense
and may be used as the basis for an injunction against any action at law or
proceeding at equity, or any private or public judicial or non-judicial
proceeding instituted, prosecuted, maintained or continued in breach hereof.
13. No Enlargement of Employee Rights. Executive acknowledges that, except as
expressly provided in this Agreement, any employment or contractual relationship
between him and the Corporation is terminated, and that Executive has no future
employment or contractual relationship with the Corporation other than the
contractual relationship created by this Agreement, the Employment Agreement,
any other applicable plans, programs or arrangements of the Corporation,
including, without limitation, the Corporation’s Certificate of Incorporation or
By-laws, as either may be amended from time to time, the Equity Plan and any
agreements thereunder, and the Indemnification Agreement. The Corporation has no
obligation, contractual or otherwise, to employ or reemploy, hire or rehire, or
recall or reinstate Executive in the future with the Corporation.
14. No Representations. Executive represents that Executive has carefully read
and understands the scope and effect of the provisions of this Agreement.
Executive has not relied upon any representations or statements made by the
Corporation that are not specifically set forth in this Agreement.
15. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument.


22

--------------------------------------------------------------------------------



16. Withholding. The Corporation shall withhold from any payments otherwise due
or payable hereunder any amounts required to be withheld in order to comply with
any federal, state, local or other income or other tax laws requiring
withholding with respect to compensation and benefits provided to Executive
pursuant to this Agreement.
17. Successors and Assigns. This Agreement binds and inures to the benefit of
Executive’s heirs, administrators, representatives, executors, successors and
assigns, and the Corporation’s successors and assigns.
18. Entire Agreement; Termination of Prior Agreements. This Agreement contains
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes any previous oral and written agreements or
representations relating to the subject matters herein, except for the
Employment Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, and the Indemnification Agreement.
The undersigned hereby acknowledge and agree that Executive has carefully read
and fully understands all the provisions of this Agreement, has had an
opportunity to seek counsel regarding it, and have voluntarily entered into this
Agreement by signing below as of the date(s) set forth above.
IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.
IPG PHOTONICS CORPORATION


By:
Its:
EXECUTIVE




                  
   ___________________________









































AmericasActive:13348063.3




23